     Case 3:20-cv-00411-LAB-JLB Document 53 Filed 01/27/21 PageID.530 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     DANA RASMUSSEN                           Case No.: 20cv411-LAB (JLB)
12                                 Plaintiff,
                                                ORDER CONFIRMING ENTRY
13     v.                                       OF DEFAULT AGAINST
                                                DEFENDANT DONALD HICKEY
14     DONALD HICKEY, et al.
15                             Defendants.
16
17          Plaintiff Donald Hickey was accused of The Court entered default against
18   Defendant Donald Hickey on August 24, 2020. After that, however, the Court
19   denied without prejudice Plaintiff’s motion for default judgment and required Hickey
20   to respond to the amended complaint. (See Docket no. 41.) That order noted that
21   it was apparent Hickey was attempting to offer a defense, even though he had not
22   done so yet. (Id. at 2:10–11.) The Court has since extended the time for Hickey to
23   respond. The entry of default was never formally vacated, though its effect was
24   temporarily suspended.
25          Since then, however, Hickey has failed to defend. He sent an ex parte letter
26   to the Court, which was rejected for filing on January 6. That same day, the Court
27   issued an order sua sponte extending the time to January 26 for Hickey to respond
28   to the complaint, rejecting his arguments that he needed time to obtain documents,

                                                1
                                                                                  20cv411
     Case 3:20-cv-00411-LAB-JLB Document 53 Filed 01/27/21 PageID.531 Page 2 of 3



 1   and admonishing him to file motions rather than send letters. The Court’s order
 2   pointed out that the complaint is based on facts that Hickey has personal
 3   knowledge of. If new information he could not reasonably have known comes to
 4   light later, he was told he could seek leave to amend his answer or file a new
 5   responsive motion. Because the documents he mentioned might be necessary at
 6   the summary judgment stage, or at trial, when evidence is required, the Court also
 7   directed him to begin gathering them. But in the meantime, the Court ordered him
 8   to file the best answer he could, based on his personal knowledge of the
 9   accusations against him.
10         The Court also admonished Hickey to do what he could reasonably do under
11   the circumstances, and not to delay the case based on his vain search for
12   documents he does not yet need. The Court explained that while it intended to
13   decide the claims on the merits if reasonably possible, he would not be excused
14   indefinitely from offering a defense, and the Court would not refrain indefinitely
15   from granting default judgment. (See Docket no. 49 at 2:14–20.)
16         Instead of obeying the Court’s order, Hickey sent two new letters to the
17   Court, requesting more time to obtain documents. Hickey again accuses Plaintiff
18   Dana Rasmussen’s mother, Sandra Rasmussen, of lying, fraud, and other
19   wrongdoing. Sandra previously appeared in this case as guardian ad litem for
20   Dana. But when Dana reached majority, Sandra was relieved as guardian and is
21   no longer involved in this case. The documents, as Hickey describes them, would
22   provide evidence in his favor. But none of them contain significant information that
23   he does not already know, and most of them concern Sandra Rasmussen, who is
24   not a party. These documents are not necessary in order for him to prepare and
25   file an answer or a motion to dismiss.
26         The Court rejected the letters for filing, as improper ex parte communications
27   that Hickey has been ordered to stop submitting. Because the thrust of the letters
28   is that Hickey is not yet prepared to offer a defense and requests more time, they

                                              2
                                                                                  20cv411
     Case 3:20-cv-00411-LAB-JLB Document 53 Filed 01/27/21 PageID.532 Page 3 of 3



 1   cannot reasonably be construed as answers. They raise the same arguments
 2   Hickey made before, which the Court rejected. Had they been construed as
 3   motions for reconsideration of that order, they would be denied. The Court
 4   recognizes that it has discretion to reconsider its own orders at any time before
 5   final judgment is entered. Fed. R. Civ. P. 54(b); Smith v. Clark Cnty. Sch. Dist.,
 6   727 F.3d 950, 955 (9th Cir. 2013). But reconsideration on a party’s motion is not
 7   ordinarily granted except in certain limited circumstances, none of which are
 8   present here. See School Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5
 9   F.3d 1255, 1263 (9th Cir. 1993) (describing appropriate grounds for seeking
10   reconsideration).
11         Because it is evident Hickey does not intend to file an answer or responsive
12   motion as ordered, he remains in a state of default. To the extent any of the Court’s
13   earlier rulings might have had the effect of vacating the default, the Court
14   RECONSIDERS those rulings and ORDERS that the Clerk’s entry of default
15   (Docket no. 26) remains in effect.
16         Because the Court previously denied Plaintiff’s motion for default judgment,
17   Plaintiff would ordinarily need to seek leave to file a renewed motion. See Civil
18   Local Rule 7.1(i). However, in light of this ruling, Plaintiff need not seek leave to
19   file a renewed noticed motion for default judgment. If she does so, the motion
20   should show that the factors discussed in Eitel v. McKool, 782 F.2d 1470 (9th Cir.
21   1986) are met. To the extent the motion depends on collateral estoppel or res
22   judicata based on Hickey’s conviction, the motion should be supported by a
23   request for judicial notice.
24         IT IS SO ORDERED.
25   Dated: January 27, 2021
26
27                                            Honorable Larry Alan Burns
                                              United States District Judge
28

                                               3
                                                                                   20cv411
